{¶ 17} I respectfully dissent from the majority's opinion that an evidentiary hearing was not required. The standard for when an evidentiary hearing on a Civ.R. 60(B) motion is necessary is set forth in Cogswell v. Cardio Clinic of Stark County, Inc. (October 21, 1991), Stark App. No. CA-8553. In Cogswell, this court held under Civ.R. 60(B), a hearing is not required unless there exist issues supported by evidentiary quality affidavits. A trial court must hold an evidentiary hearing when the motion and supporting evidence contain sufficient allegations of operative facts which would support a meritorious defense to the judgment. Cogswell; BancOhio National Bank v. Schiesswohl (1988),51 Ohio App.3d 130.
 {¶ 18} I would find the conflicting affidavits of the parties were sufficient for the trial court to conduct a hearing.
 {¶ 19} I would reverse and remand for a hearing on the Civ.R. 60(B) motion. *Page 1